Filed 9/25/13 Marriage of Watrous CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re the Marriage of BARBARA WATROUS
and DANIEL WATROUS.

BARBARA WATROUS,                                                                           F064880

         Appellant,                                                        (Super. Ct. No. VFL198910-02)

                   v.
                                                                                         OPINION
DANIEL WATROUS,

         Respondent.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Jennifer C.
Shirk, Judge.
         McCormick, Barstow, Sheppard, Wayte & Carruth, Jerry D. Casheros and Kristi
Kleinberg for Appellant.
         Stanley M. Michner for Respondent.
                                                        -ooOoo-



*        Before Wiseman, Acting P.J., Levy, J. and Kane, J.
       In this family law case, appellant Barbara Watrous (Barbara) filed an order to
show cause seeking (i) a determination of child support arrearages allegedly owed by
respondent Daniel Watrous (Daniel) and (ii) an increase in the monthly spousal support
being paid to her by Daniel. The trial court denied both requests. On the issue of
arrearages, the trial court found dispositive the fact that the parties had previously entered
into a stipulation to settle all child support arrearages for a lump sum payment by Daniel
of $10,000. On the issue of spousal support, the trial court held that the current level of
support ($2,500 per month) was sufficient under the criteria of Family Code
section 4320.1 Barbara appeals from both denials of relief. We discern no abuse of
discretion regarding spousal support and affirm that part of the trial court’s order.
However, in light of the rule that already accrued child support cannot be bargained
away, we conclude that the trial court should have determined child support arrearages.
Accordingly, we reverse the order regarding child support arrearages and remand that
matter back to the trial court to ascertain the precise amount due.
                       FACTS AND PROCEDURAL HISTORY
       Barbara and Daniel were married on June 12, 1982, and separated on January 2,
2002—a marriage of 19½ years. They had four children together, all of whom were
minors at the time of separation. Barbara and Daniel entered into a marital settlement
agreement on September 8, 2004, which became the judgment of the trial court. In that
judgment, Daniel was ordered to pay $5,000 per month in child support, continuing until
each minor child either turned 18 years of age or (if still in high school at age 18)
graduated from high school. The $5,000 child support obligation was blanket or
unallocated, meaning that it was not broken down into specific sums as to each child.
The judgment also required Daniel to pay Barbara the sum of $2,500 per month as
spousal support.
1      Unless otherwise indicated, all further statutory references are to the Family Code.



                                              2.
       Subsequently, when the parties’ oldest son turned 18 and graduated from high
school in May 2006, Daniel unilaterally reduced his monthly child support payment to
$3,333 per month. Daniel admitted that he did not obtain leave of the court to reduce the
amount he paid in child support. Later, when the parties’ second oldest son graduated
from high school, Daniel further reduced his child support payment to $1,000 per month,
again without seeking leave of the court.
       Eventually, in August 2007, Daniel filed a motion to modify child support based
on the fact that all but one of the parties’ children had reached the age of majority. The
trial court ruled on November 26, 2007, that child support would be reduced to $1,500
per month effective September 1, 2007. However, the trial court denied Daniel’s request
“to retroactively modify the previous blanket order of child support .…” Said denial of
Daniel’s request (to retroactively modify past child support) meant that Daniel was
necessarily in arrears, since he had not been paying the full amount of the “previous
blanket order” of $5,000 per month.
       In July 2008, the parties signed and filed a stipulation regarding child support
arrears. It stated: “The parties have disputed the issue of the amount of child support
arrears, if any, owed by [Daniel] to [Barbara] for the period covering June, 2006 through
November, 2007. This stipulation is a compromise and resolution of this disputed
issue .…” The stipulation stated that Daniel would pay the sum of $10,000 in full
satisfaction of the parties’ dispute concerning child support arrears. The stipulation was
signed by each party and their (then) legal counsel, and was made an order of the court.
       In April 2011, the parties’ youngest son turned 18 years of age and Daniel’s child
support obligations ended. Thereafter, Barbara sought the assistance of legal counsel
because she was financially affected by the change in circumstances relating to the
termination of child support.
       On September 30, 2011, Barbara filed an order to show cause seeking a
determination of child support arrears and an increase in the amount of spousal support

                                             3.
she received each month. As to child support arrears, Barbara argued there could not
have been a bona fide dispute concerning such arrears, despite the wording of the
stipulation. According to Barbara, it was simply a matter of doing the math for the
months that Daniel failed to pay the full amount due of $5,000. Since the stipulation
sought to bargain away previously accrued child support when the amount due was not
actually in dispute, it was not enforceable. Accordingly, Barbara requested that the trial
court make a determination of the amount of child support arrears due, which she said
was more than $30,000, plus accrued interest, even after crediting Daniel with the
$10,000 previously paid. Secondly, Barbara asked the trial court to upwardly modify her
spousal support. In support of that request, she emphasized the great disparity between
Daniel’s income and hers, and argued, among other things, that she needed the increase
in spousal support to maintain the standard of living the parties had enjoyed during their
marriage.
       The trial court conducted the order to show cause hearing on February 27, 2012.
After taking the matter under submission, the trial court issued its ruling on March 28,
2012. The trial court denied any relief regarding child support arrears on the ground that
the parties’ stipulation was effective as “a compromise and resolution of that disputed
issue.” Regarding spousal support, the trial court examined the factors set forth in section
4320 and concluded, on balance, that no increase to the existing level of support (i.e.,
$2,500 per month) was warranted.
       Barbara’s timely appeal followed.
                                      DISCUSSION
I.     Child Support Arrears
       Barbara contends the trial court erred in failing to determine previously accrued
child support owed by Daniel. Where, as here, the pertinent evidence on the issue of
arrears is not in dispute and the question involves the correct application of law, we
review the trial court’s order de novo. (In re Marriage of Sabine & Toshio M. (2007) 153

                                             4.
Cal.App.4th 1203, 1212; In re Marriage of Schofield (1998) 62 Cal.App.4th 131, 137.)
“We are not bound by the trial court’s stated reasons for its ruling … as we only review
the ruling and not its rationale.” (Rinehart v. Boys & Girls Club of Chula Vista (2005)
133 Cal.App.4th 419, 429.)
       Accrued support is treated with a special deference under the law. Section 3651,
subdivision (c)(1), provides that “a support order may not be modified or terminated as to
an amount that accrued before the date of the filing of the notice of motion or order to
show cause to modify or terminate.” This prohibition against retroactive modification of
support applies whether or not the support order is based upon an agreement between the
parties. (§ 3651, subd. (e).) “[A]ccrued” simply means “past due.” (Taylor v. Superior
Court (1990) 218 Cal.App.3d 1185, 1188.) Section 3651, subdivision (c)(1), continued
without substantive change in the existing law that “‘[t]he provisions of any agreement or
order for the support of either party shall be subject to subsequent modification or
revocation by court order except as to any amount that may have accrued prior to the date
of filing of the notice of motion or order to show cause .…’” (In re Marriage of Sabine
& Toshio M., supra, 153 Cal.App.4th at p. 1213, italics added.) As a result of this
statutory provision, trial courts are precluded from retroactively modifying accrued
support payments or arrearages. (Id. at pp. 1213-1214; In re Marriage of Perez (1995) 35
Cal.App.4th 77, 80.) Likewise, the parties themselves may not forgive or waive such
support arrearages. (In re Marriage of Sabine & Toshio M., supra, at pp. 1213-1217; In
re Marriage of Hamer (2000) 81 Cal.App.4th 712, 718-722.)
       These principles are particularly important where, as here, child support is
concerned. The obligation of child support runs to the child and not the parent. (In re
Marriage of Comer (1996) 14 Cal.4th 504, 517.) Accordingly, the child’s right to such
support cannot be limited or abrogated by his or her parents. (Ibid., citing In re Marriage
of Ayo (1987) 190 Cal.App.3d 442, 449.) “In essence, the parent, to whom such support
is paid, is but a mere conduit for the disbursement of that support.” (Williams v. Williams

                                             5.
(1970) 8 Cal.App.3d 636, 640.) Therefore, an agreement between parents purporting to
modify the child’s right to support is not binding on either the court or the child.
(Hoover-Reynolds v. Superior Court (1996) 50 Cal.App.4th 1273, 1279.)
       Of course, trial courts have authority “to determine whether any arrearages exist
and, if so, the amount due.” (In re Marriage of Sabine & Toshio M., supra, 153
Cal.App.4th at p. 1214.) “Nor are the parties precluded from settling all disputes that
might affect the calculation of arrearages. ‘When a dispute, having the ring of
truthfulness on each side, arises, concerning an amount due under an obligation, as in a
case where … an agreement is … made to accept a lesser sum in full satisfaction of the
amount [in controversy], the obligation is cancelled by a tender and acceptance of the
lesser sum in full payment.’ [Citation.] Thus, where a husband asserted that he owed
$250 a month in spousal support, and the wife contended that $300 was the correct
amount, they could resolve their differences in a manner that was binding on the court.
[Citation.]” (Id. at pp. 1214-1215.)
       But such “an accord and satisfaction” requires the existence of a bona fide dispute.
(In re Marriage of Thompson (1996) 41 Cal.App.4th 1049, 1058.) In the case of In re
Marriage of Sabine & Toshio M., the father agreed to pay approximately one-third of the
arrearages in exchange for a release as to the balance. Since there was no bona fide
dispute as to the amount of arrearages, the Court of Appeal held there was no
consideration to support the alleged settlement agreement. (In re Marriage of Sabine &
Toshio M., supra, 153 Cal.App.4th at p. 1215.) The settlement agreement was therefore
unenforceable and, under section 3651, subdivision (c)(1), the trial court had no authority
to accept or approve the purported settlement of arrearages for less than the full amounts
due. (In re Marriage of Sabine & Toshio M., supra, at pp. 1206, 1217.)
       In the present case, the trial court accepted without any analysis or inquiry the
parties’ statement in the stipulation that Daniel’s payment of $10,000 to Barbara was in
settlement of a dispute as to the amount of child support due. We fail to see how the

                                              6.
amount of child support arrears could possibly have been in any doubt when the existing
child support order required Daniel to pay an unallocated sum of $5,000 per month.
Without obtaining a court-ordered modification, Daniel unilaterally reduced his child
support payments in May 2006 to $3,333. In May 2007, when the parties’ second oldest
son graduated from high school, Daniel further reduced his child support payments to
$1,000 per month. As before, he did so unilaterally and without court approval. The
amount of child support due each month ($5,000) was not modified by the trial court until
it was subsequently reduced to $1,500 per month effective prospectively beginning on
September 1, 2007. Thus, the parties and the trial court knew or could readily ascertain
the amount of the child support obligation each month and the amount that Daniel
actually paid each month. Under these facts, which were admitted by Daniel during
discovery, Barbara stated that the amount of child support arrears would have been a
simple matter of doing the “math.” Therefore, the trial court reversibly erred when it
assumed the stipulation was a bona fide settlement of a dispute and, in reliance on that
assumption, failed to determine the amount of arrears owed by Daniel. We therefore
remand the matter back to the trial court to determine the total amount of child support
arrears due, together with accrued interest thereon.2
II.    Amount of Spousal Support
       Once the parties’ children reached the age that Daniel’s obligation to pay child
support ended, Barbara sought an increase in spousal support. By statute, in a proceeding
where a spousal support order exists or the court has retained jurisdiction over a spousal
support order, “if a companion child support order is in effect, the termination of child
support … constitutes a change of circumstances that may be the basis for a request by


2     A party entitled to support arrearages is also entitled to interest due thereon. (In re
Marriage of Hamer, supra, 81 Cal.App.4th at p. 722; In re Marriage of Perez, supra, 35
Cal.App.4th at pp. 80-81.)



                                             7.
either party for modification of spousal support.” (§ 4326, subd. (a), italics added.) The
use of the word “may” in the statute reflects that, in the circumstances indicated by the
statute, a trial court would have discretion whether or not to grant a modification of
spousal support. (See, e.g., Krug v. Maschmeier (2009) 172 Cal.App.4th 796, 802 [“The
normal rule of statutory construction is that when the Legislature provides that a court or
other decisionmaking body ‘may’ do an act, the statute is permissive, and grants
discretion to the decision maker. [Citations.]”].) Barbara made such a request, asking
that her existing spousal support of $2,500 per month be increased.3 The trial court
denied Barbara’s request and left intact her existing level of spousal support. Barbara
argues the trial court’s ruling constituted an abuse of its discretion.
       A.     Standard of Review and Statutory Criteria Regarding Spousal Support
       “‘Whether a modification of a spousal support order is warranted depends upon
the facts and circumstances of each case, and its propriety rests in the sound discretion of
the trial court the exercise of which this court will not disturb unless as a matter of law an
abuse of discretion is shown.’ [Citation.]” (In re Marriage of Olson (1993) 14
Cal.App.4th 1, 7.) An abuse of discretion occurs where, considering all the relevant
circumstances, the court has exceeded the bounds of reason or it can fairly be said that no
judge would reasonably make the same order under the same circumstances. (Ibid.) A
modification of spousal support is warranted where there has been a “‘“material change
of circumstances since the last order. [Citations.]”’” (In re Marriage of Bower (2002) 96
Cal.App.4th 893, 899, italics added.) Generally, a “‘“[c]hange of circumstances means a
reduction or increase in the supporting spouse’s ability to pay and/or an increase or



3      Section 4326, subdivision (b), requires that a motion to modify spousal support
under the circumstances set forth in section 4326, subdivision (a) “shall be filed by either
party no later than six months from the date the child support order terminates.”
Barbara’s request for modification was filed within that deadline.



                                              8.
decrease in the supported spouse’s needs. [Citations.] It includes all factors affecting
need and the ability to pay. [Citation.]”’” (Ibid.)
       In deciding whether to modify a spousal support order, a trial court considers the
same criteria set forth in section 4320 as it considered in making the initial order. (In re
Marriage of West (2007) 152 Cal.App.4th 240, 247; In re Marriage of Bower, supra, 96
Cal.App.4th at p. 899.) Specifically, section 4320 provides as follows:

       “In ordering spousal support under this part, the court shall consider all of
       the following circumstances:

       “(a) The extent to which the earning capacity of each party is sufficient
       to maintain the standard of living established during the marriage, taking
       into account all of the following:

               “(1) The marketable skills of the supported party; the job market
       for those skills; the time and expenses required for the supported party to
       acquire the appropriate education or training to develop those skills; and the
       possible need for retraining or education to acquire other, more marketable
       skills or employment.

              “(2) The extent to which the supported party’s present or future
       earning capacity is impaired by periods of unemployment that were
       incurred during the marriage to permit the supported party to devote time to
       domestic duties.

       “(b) The extent to which the supported party contributed to the
       attainment of an education, training, a career position, or a license by the
       supporting party.

       “(c) The ability of the supporting party to pay spousal support, taking
       into account the supporting party’s earning capacity, earned and unearned
       income, assets, and standard of living.

       “(d) The needs of each party based on the standard of living established
       during the marriage.

       “(e) The obligations and assets, including the separate property, of each
       party.

       “(f)   The duration of the marriage.



                                              9.
       “(g) The ability of the supported party to engage in gainful employment
       without unduly interfering with the interests of dependent children in the
       custody of the party.

       “(h)   The age and health of the parties.

       “(i)   Documented evidence of any history of domestic violence .…

       “(j)   The immediate and specific tax consequences to each party.

       “(k)   The balance of the hardships to each party.

       “(l) The goal that the supported party shall be self-supporting within a
       reasonable period of time.…

       “(m) The criminal conviction of an abusive spouse shall be considered in
       making a reduction or elimination of a spousal support award in accordance
       with Section 4324.5 or 4325.

       “(n)   Any other factors the court determines are just and equitable.”

       Of course, a trial court has broad discretion in balancing the statutory factors of
section 4320. (In re Marriage of Blazer (2009) 176 Cal.App.4th 1438, 1442-1443.) “‘As
long as the court exercised its discretion along legal lines, its decision will be affirmed on
appeal if there is substantial evidence to support it.’ [Citations.]” (Ibid.) Moreover, “‘[a]
judgment or order of the lower court is presumed correct. All intendments and
presumptions are indulged to support it on matters as to which the record is silent, and
error must be affirmatively shown. This is not only a general principle of appellate
practice but an ingredient of the constitutional doctrine of reversible error.’ [Citations].”
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564; accord, In re Marriage of
Stephenson (1995) 39 Cal.App.4th 71, 82, fn. 5.)
       B.     The Trial Court’s Order Denying Increased Spousal Support
       Here, the trial court heard the evidence and arguments presented by both parties
and issued a careful and detailed written order on March 28, 2012, which order expressly
considered all of the statutory criteria set forth in section 4320. We briefly summarize
the trial court’s evaluation and balancing of the statutory criteria, as set forth in its order.


                                               10.
       The trial court first referenced as background the preceding support orders,
including the 2004 judgment under which Daniel was ordered to pay $5,000 per month in
unallocated child support and $2,500 per month in spousal support. At that time in 2004,
Daniel had gross income of $505,000 per year plus $106,000 in added back depreciation
each year, while Barbara had gross income of $39,0004 per year. The trial court noted
that in the fall of 2007, it reduced child support to $1,500 per month effective September
1, 2007. In connection with that same hearing, Barbara requested an upward
modification of child support, which was denied. When Barbara’s 2007 request was
denied, Daniel had gross income of $52,833 per month and Barbara had gross income of
$5,853 per month, with additional taxable income of $2,000. Barbara’s latest motion or
order to show cause (the subject of the present appeal) was filed on September 30, 2011,
and sought “to modify spousal support as a result of the youngest child’s emancipation
and termination of the child support order.” According to the trial court, Barbara’s
request claimed that “two of the adult sons live primarily with her and that the third son
lives with her when he is on breaks from Cal Poly.”
       The trial court then proceeded to consider in depth the statutory factors
enumerated in section 4320. We shall highlight many of the factors here. The trial court
first considered “[t]he extent to which the earning capacity of each party [was] sufficient
to maintain the standard of living established during the marriage, taking into account …
[¶] the marketable skills of the supported party; the job market for those skills; the time
and expenses required for the supported party to acquire the appropriate education or
training to develop those skills, and the possible need for retraining or education to
acquire other, more marketable skills for employment.” (§ 4320, subd. (a)(1).) The trial
court found that during their marriage, “the parties enjoyed an upper middle class

4     The order said $3,900 per year, but at oral argument in this appeal, both counsel
agreed that the correct amount was $39,000 per year.



                                             11.
standard of living.” Although, at the time of their separation in 2002, Barbara’s gross
income was only $2,506 per month, “[c]urrently, [Barbara] makes $7,246.00 per month
through her position at San Joaquin College.” The trial court commended her for
“obtaining the education and experience necessary to achieve her potential.”
       Next, the trial court considered “[t]he extent to which the supported party’s
present or future earning capacity [was] impaired by periods of unemployment that were
incurred during the marriage to permit the supported party to devote time to domestic
duties.” (§ 4320, subd. (a)(2).) The trial court noted that when the children were young,
there was a period of time that Barbara was the primary parent responsible for the needs
of the children. Nevertheless, the trial court found “the evidence is clear that both parties
were actively involved in the children’s lives.” Moreover, at present, “[a]ll of the
children are adults and there is no evidence that their needs will impair [Barbara’s] ability
to maintain employment.”
       “[T]he extent to which the supported party contributed to the attainment of an
education, training, a career position, or a license by the supporting party” was
considered. (§ 4320, subd. (b).) The trial court commented: “[Daniel] was able to
complete his residency in rheumatology during the marriage, while [Barbara] cared for
the children. [Barbara] was trained and licensed as a dentist, but did not practice after
[Daniel] completed his residency and established his practice while she cared for the
children of the marriage.”
       The trial court assessed “[t]he ability of the supporting party to pay spousal
support, taking into account the supporting party’s earning capacity, earned and unearned
income, assets, and standard of living.” (§ 4320, subd. (c).) The trial court found that
Daniel clearly had the ability to pay increased spousal support and had an “upper class”
standard of living. “He claims to be paid $57,478.00 per month and lists monthly
expenses of approximately $30,000.00 per month including mortgages on the family
home of $4,352.00 per month, a home in Shaver Lake of $4,424.00 per month and a

                                             12.
home in Cayucos of $3,600.00 per month. He claims to spend $2,500.00 per month on
entertainment and vacations and $600.00 per month on charitable contributions.”
       “The needs of each party based on the standard of living established during the
marriage” were then considered. (§ 4320, subd. (d).) On this issue, the trial court found
as follows: “Based on the evidence submitted, [Daniel] is able to continue paying
spousal support without affecting his ability to meet his needs. His current standard of
living is at least the same, if not better, than the standard of living the parties enjoyed
during the marriage. [Barbara] did not present evidence regarding her current standard of
living, however the Court can infer from her Income and Expense declaration that she
continues to enjoy the upper middle class standard of living she enjoyed during marriage.
She has no house payment, but pays over $1,000.00 per month on taxes, insurance and
maintenance for the home. She makes $650.00 per month in charitable contributions and
sets aside $793.00 per month for entertainment, gifts and vacations. She claims an
expense of $400.00 per month for her adult son’s personal trainer and $1,400.00 per
month for groceries, household supplies and food eating out. Her monthly expenses …
are $7,988.00.”
       As required, the trial court took into account “[t]he obligations and assets,
including the separate property, of each party.” (§ 4320, subd. (e).) In addition to what
was already referred to above, the trial court noted that “[b]oth parties have substantial
separate property estates. [Barbara] lists approximately $334,000.00 in deposit accounts
and $500,000.00 in real property equity. [Daniel] lists $271,000.00 in deposit accounts
and $776,000.00 in real property equity.”
       The trial court considered the “duration of the marriage” (§ 4320, subd. (f)), noting
that the parties had been married nearly 20 years, and that Daniel had been paying
support for almost 10 years. The additional statutory criteria listed in section 4320,
subdivisions (g), (h), (i) and (j) were briefly discussed by the trial court, including the
factors of age and health. On the latter point, the trial court found there was no evidence

                                              13.
that the age or health of either of the parties was an issue affecting the level of support or
the parties’ ability to maintain employment. On the issue of “[t]he balance of the
hardships to each party” (§ 4320, subd. (k)), the trial court found that while Daniel has
the ability to pay increased spousal support, Barbara “does not demonstrate a need for
additional spousal support for herself, but contends that she needs additional spousal
support to continue to support the adult children that reside with her, or stay with her on
breaks from college.” (Italics added.) The trial court emphasized that “[b]oth parties
clearly spend substantial amounts of money on their adult children.”
       In regard to the statutory “goal that the supported party shall be self-supporting
within a reasonable period of time” (§ 4320, subd. (l)), the trial court was “mindful that
[Barbara] makes approximately twice what she made at the time of separation.” The trial
court commended her for the efforts to become self-supporting: “[Barbara] has focused
on her career and has been able to pay off her home, invest over $300,000.00 and
continue to support her adult children. She is able to enjoy a very comfortable lifestyle.”
       Finally, the trial court discussed “[a]ny other factors the court determines are just
and equitable.” (§ 4320, subd. (n).) We quote this portion of the trial court’s order at
length, since it reflects the manner in which the trial court balanced the various statutory
factors: “The Court has considered the respective incomes of the parties and notes that
[Daniel] admits that he makes almost $60,000.00 per month .… [Daniel] has a very
successful [medical] practice and makes income placing him in the highest standard of
living in this area. The Court has considered the $1,500.00 reduction of child support to
[Barbara] due to the emancipation of the remaining minor child and the substantial
amount of money both parties continue to spend on their adult children, consistent with
the standard of living the children enjoyed during their childhood. There is no legal
requirement obligating these parents to continue to support their adult sons, however, the
Court recognizes that these parties have traditionally supplied their children with material
objects well beyond the necessities of life and have the means to voluntarily support the

                                             14.
children through college and into adulthood as they desire. [¶] The Court also has
considered that although [Barbara] has doubled her income since separation, if she
continues in her current career, her earning capability will always be a fraction of what
[Daniel] makes. [Barbara] has the ability to be self-supporting. If need were the only
factor the Court considered, an award terminating spousal support could be justified.
However, [Barbara] does not have the ability to support herself at the standard of living
enjoyed by the parties during the marriage. To terminate spousal support at this time
would create a disparity of lifestyles that would be unjust. Conversely, it would be unjust
to increase spousal support, when [Barbara] has failed to demonstrate a need for
additional support for herself, but solely so that she can enhance the lives of the adult
children who continue to reside with her. [¶] Consequently, [Barbara’s] request for an
increase in spousal support is denied. [Daniel’s] request for a reduction or termination of
spousal support is also denied.”
       C.     No Abuse of Discretion Shown
       We reiterate that we review this matter under the deferential abuse of discretion
standard. “‘Whether a modification of a spousal support order is warranted depends upon
the facts and circumstances of each case, and its propriety rests in the sound discretion of
the trial court the exercise of which this court will not disturb unless as a matter of law an
abuse of discretion is shown.’ [Citation.]” (In re Marriage of Olson, supra, 14
Cal.App.4th at p. 7.) An abuse of discretion occurs where, considering all of the relevant
circumstances, the court has exceeded the bounds of reason or it can fairly be said that no
judge would reasonably make the same order under the same circumstances. (Ibid.) We
also keep in mind that the trial court “‘has broad discretion in balancing the applicable
statutory factors and determining the appropriate weight to accord to each, but it may not
be arbitrary and must both recognize and apply each applicable factor.’” (In re Marriage
of Blazer, supra, 176 Cal.App.4th at pp. 1442-1443.) It is not our role to reweigh the



                                             15.
factors. “‘As long as the court exercised its discretion along legal lines, its decision will
be affirmed on appeal if there is substantial evidence to support it.’ [Citations.]” (Ibid.)
       It appears to us that the trial court acted within its broad discretion when it denied
Barbara’s request for increased spousal support. The trial court considered Barbara’s
increased employment income, that her home was paid off, and the fact that the parties’
children were adults, when it concluded that—at the existing level of spousal support
($2,500 per month)—Barbara was able to maintain the standard of living during marriage
of upper middle class. That was a non-arbitrary conclusion to draw from the evidence
before it. That being the case, the mere fact that Daniel makes a great deal more money
each month than Barbara was not, by itself, dispositive. And the fact that Barbara desired
to further assist her adult children financially did not mandate a different result. The trial
court observed that both parents assisted their adult children financially in various ways.
In any event, the trial court was not required to factor the parties’ able-bodied adult
children into the spousal support equation. (See In re Marriage of Serna (2000) 85
Cal.App.4th 482, 487-493 [the court may not award support for an adult child under the
guise of spousal support]; In re Marriage of Lynn (2002) 101 Cal.App.4th 120, 133.)
       Finally, Barbara argues that the trial court’s findings did not support its
conclusions. Specifically, Barbara isolates the sentence in the trial court’s order that
“[Barbara] does not have the ability to support herself at the standard of living enjoyed by
the parties during the marriage,” claiming this shows that the trial court was required to
grant additional support. But Barbara has taken the trial court’s remark out of context. In
the flow of the discussion, it appears the trial court was merely saying that spousal
support should not be reduced or terminated, because apart from the continuation of
existing levels of spousal support, Barbara could not support herself at the standard of
living enjoyed during the marriage. (See In re Marriage of Stephenson, supra, 39
Cal.App.4th at p. 82, fn. 5 [every reasonable inference is indulged in support of the



                                             16.
judgment].) We therefore reject the argument that the trial court’s order was not
supported by its findings.
                                      DISPOSITION
       The trial court’s order regarding child support arrears is reversed, and the matter is
remanded to the trial court for a determination of the amount of child support arrears and
interest accrued thereon. The trial court’s order denying modification of spousal support
is affirmed. Each party shall bear their own costs on appeal.




                                             17.